             Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 1 of 14




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

PERRY C.,1
                                                                         DECISION & ORDER
                                    Plaintiff,
                                                                         19-CV-0772MWP
                  v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________



                                      PRELIMINARY STATEMENT

                  Plaintiff Perry C. brings this action pursuant to Section 205(g) of the Social

Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final decision of the Commissioner

of Social Security (the “Commissioner”) denying his application for Disability Insurance

Benefits and Supplemental Security Income Benefits (“DIB/SSI”). Pursuant to the Standing

Order of the United States District Court for the Western District of New York regarding Social

Security cases dated June 1, 2018, this case has been reassigned to, and the parties have

consented to the disposition of this case by, the undersigned. (Docket # 16).

                  Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 13, 14). For the

reasons set forth below, I hereby vacate the decision of the Commissioner and remand this claim

for further administrative proceedings consistent with this decision.



         1
            Pursuant to the November 18, 2020 Standing Order of the United States District Court for the Western
District of New York regarding identification of non-governmental parties in social security opinions, the plaintiff in
this matter will be identified and referenced solely by first name and last initial.
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 2 of 14




                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 3 of 14




they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)    whether the claimant is currently engaged in substantial
                      gainful activity;

               (2)    if not, whether the claimant has any “severe impairment”
                      that “significantly limits [the claimant’s] physical or mental
                      ability to do basic work activities”;

               (3)    if so, whether any of the claimant’s severe impairments
                      meets or equals one of the impairments listed in Appendix
                      1 of Subpart P of Part 404 of the relevant regulations (the
                      “Listings”);

               (4)    if not, whether despite the claimant’s severe impairments,
                      the claimant retains the residual functional capacity
                      [(“RFC”)] to perform [his or her] past work; and

               (5)    if not, whether the claimant retains the [RFC] to perform
                      any other work that exists in significant numbers in the
                      national economy.



                                                 3
             Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 4 of 14




20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.      The ALJ’s Decision

                  In his decision, the ALJ followed the required five-step analysis for evaluating

disability claims. Under step one of the process, the ALJ found that plaintiff had not engaged in

substantial gainful activity since January 5, 2015, the alleged onset date. (Tr. 13-31).2 At step

two, the ALJ concluded that plaintiff had the severe impairments of obesity; carpal tunnel

syndrome, status post release surgeries; bilateral elbow osteoarthritis; bilateral hip disorder,

status post total left hip replacement in July 2017; lumbar spine disorder; obstructive sleep

apnea; hypertension; and mild cardiovascular disease. (Id.). At step three, the ALJ determined

that plaintiff did not have an impairment (or combination of impairments) that met or medically

equaled one of the listed impairments in the Listings. (Id.).

                  The ALJ concluded that plaintiff retained the RFC to perform sedentary work

with certain limitations. (Id.). Specifically, the ALJ found that plaintiff could frequently handle

and finger and occasionally perform postural activities, but could not climb ladders, ropes, or

scaffolds or be exposed to unprotected heights. (Id.). At step four, the ALJ determined that

plaintiff was unable to perform his past work. (Id.). At step five, the ALJ determined that prior

to December 10, 2017, based on plaintiff’s age, education, work experience, and RFC, other jobs


         2
            The administrative transcript (Docket # 6) shall be referred to as “Tr. ___,” and references thereto utilize
the internal Bates-stamped pagination assigned by the parties.
                                                           4
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 5 of 14




existed in significant numbers in the national economy that plaintiff could perform, such as

inspector, clerk/cashier, and charge account clerk. (Id.). Accordingly, the ALJ found that

plaintiff was not disabled prior to December 10, 2017. (Id.). The ALJ further concluded that on

December 10, 2017, plaintiff’s age category changed, rendering him disabled on that date by

application of the Medical Vocational Guidelines (the “Grid”), specifically Grid Rule 201.12, 20

C.F.R. Part 404, Subpart P, Appendix 2. (Id.).



III.   Plaintiff’s Contentions

               Plaintiff contends that the ALJ’s determination that he was not disabled prior to

December 10, 2017, is not supported by substantial evidence and is the product of legal error.

(Docket # 13-1). Plaintiff challenges the ALJ’s RFC determination on the grounds that it was

not supported by substantial evidence because the ALJ improperly evaluated three medical

opinions contained in the record. (Id. at 10-19). Specifically, plaintiff contends that the ALJ

failed to provide good reasons for discounting the medical source statements of his treating

orthopedic surgeon Joseph Bax (“Bax”), MD, and primary care physician Simmanjeet Mangat

(“Mangat”), MD. (Id. at 10-14). Next, he challenges the ALJ’s physical RFC assessment on the

grounds that it improperly relied upon a stale opinion authored by state consultative examiner

Donna Miller (“Miller”), DO, on October 22, 2015, resulting in an RFC not supported by

substantial evidence. (Id. at 14-19).



IV.    Analysis

               An ALJ should consider “all medical opinions received regarding the claimant.”

See Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005) (citing 20 C.F.R.


                                                 5
            Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 6 of 14




§ 404.1527(d)3). Generally, a treating physician’s opinion is entitled to “controlling weight”

when it is “well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(c)(2); see also Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019) (“[t]he opinion of

a claimant’s treating physician as to the nature and severity of an impairment is given controlling

weight so long as it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the case record”)

(internal quotations and brackets omitted). Thus, “[t]he opinion of a treating physician is

generally given greater weight than that of a consulting physician[] because the treating

physician has observed the patient over a longer period of time and is able to give a more

detailed picture of the claimant’s medical history.” Salisbury v. Astrue, 2008 WL 5110992, *4

(W.D.N.Y. 2008).

                 “An ALJ who refuses to accord controlling weight to the medical opinion of a

treating physician must consider various ‘factors’ to determine how much weight to give to the

opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). The ALJ must explicitly

consider the “Burgess factors”:

                 (1)      the frequency of examination and length, nature, and extent
                          of the treatment relationship,

                 (2)      the amount of medical evidence supporting the opinion,

                 (3)      the consistency of the opinion with the record as a whole,

                 (4)      whether the opinion is from a specialist, and

                 (5)      whatever other factors tend to support or contradict the opinion.



        3
           This regulation applies to claims filed before March 27, 2017. For claims filed on or after March 27,
2017, the rules in 20 C.F.R. § 404.1520c apply.
                                                         6
         Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 7 of 14




Gunter v. Comm’r of Soc. Sec., 361 F. App’x 197, 199 (2d Cir. 2010) (summary order); see also

Estrella v. Berryhill, 925 F.3d at 95-96 (“[f]irst, the ALJ must decide whether the opinion is

entitled to controlling weight[;] . . . if the ALJ decides the opinion is not entitled to controlling

weight, it must determine how much weight, if any, to give it[;] [i]n doing so, it must ‘explicitly

consider’ the . . . nonexclusive ‘Burgess factors’”). “At both steps, the ALJ must ‘give good

reasons in its notice of determination or decision for the weight it gives the treating source’s

medical opinion.’” Estrella, 925 F.3d at 96 (quoting Halloran v. Barnhart, 362 F.3d at 32);

Burgess v. Astrue, 537 F.3d 117, 129-30 (2d Cir. 2008) (“[a]fter considering the above factors,

the ALJ must comprehensively set forth [his] reasons for the weight assigned to a treating

physician’s opinion[;] . . . [f]ailure to provide such ‘good reasons’ for not crediting the opinion

of a claimant’s treating physician is a ground for remand”) (citations and quotations omitted);

Wilson v. Colvin, 213 F. Supp. 3d 478, 482-83 (W.D.N.Y. 2016) (“an ALJ’s failure to follow the

procedural requirement of identifying the reasons for discounting the opinions and for explaining

precisely how those reasons affected the weight given denotes a lack of substantial evidence,

even where the conclusion of the ALJ may be justified based on the record”) (alterations,

citations and quotations omitted). “This requirement allows courts to properly review ALJs’

decisions and provides information to claimants regarding the disposition of their cases,

especially when the dispositions are unfavorable.” Ashley v. Comm’r of Soc. Sec., 2014 WL

7409594, *1 (N.D.N.Y. 2014) (citing Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)).

                In his decision, the ALJ acknowledged that Mangat had a treating relationship

with plaintiff, but accorded her opinion only “some partial weight” on the grounds that it was

inconsistent with the record as a whole and was internally inconsistent. (Tr. 26-27).

Specifically, the ALJ stated:


                                                   7
         Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 8 of 14




                Mangat opined the claimant was “very limited” in most areas of
                physical functioning, including sitting. There was no evidence of
                limitations in mental functioning. The doctor vaguely reported the
                claimant should not do any strenuous work due to hip problems.
                This evidence is given some partial weight. It is given some
                weight because [Mangat] was a treating provider. The claimant
                underwent hip surgery in July 2017 around the time [she]
                completed the form, so some restrictions in physical functioning
                are reasonable during a period of recovery. However, this is given
                little weight as an opinion of functioning since the alleged onset
                date. It is inconsistent with the medical evidence that shows
                normal physical findings after the alleged onset date. It also
                appears internally inconsistent with finding the claimant “very
                limited” physically, yet noting he should not do any strenuous
                work. This does not reflect that the claimant could not do
                sedentary work since the alleged onset date.

(Id.).

                Plaintiff began receiving primary care treatment at Niagara Falls Primary Care

Center in July 2016, and he received treatment from various of its providers, including Mangat.

(Tr. 602-61). Upon examination at his first visit, he demonstrated lumbar stiffness and an

abnormal gait and was referred to Dr. Bax for an orthopedic evaluation of his hip and low back

pain. (Tr. 602). He was prescribed a cane at a subsequent visit. (Tr. 607).

                On July 17, 2017, Mangat evaluated plaintiff for pre-operative clearance prior to

his hip surgery. (Tr. 648-49). Upon examination, plaintiff demonstrated limited range of motion

in his left hip. (Id.). That same day, Mangat completed a form entitled Medical Examination for

Employability Assessment, Disability Screening, and Alcoholism/Drug Addiction

Determination. (Tr. 663-64). In that form, Mangat opined that plaintiff was “very limited” in his

ability to walk, stand, sit, lift, carry, push, pull, bend, or climb. (Id.). Plaintiff’s surgery for a

total left hip replacement occurred on July 26, 2017, approximately nine days later. (Tr. 671-73).

                Review of the ALJ’s decision, the record, and Mangat’s opinion demonstrates that

the grounds provided by the ALJ for discounting the restrictions assessed by Mangat do not

                                                    8
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 9 of 14




constitute “good reasons.” As an initial matter, I disagree that Mangat’s opinion may be

interpreted to suggest that the limitations identified related only to the period when plaintiff was

recovering from his left hip surgery. (Id.). As shown above, Mangat’s opinion predated

plaintiff’s surgery; nothing in the opinion may be interpreted to suggest that she identified those

limitations in anticipation of the upcoming surgery.

               Nor do I find inconsistencies between Mangat’s conclusion that plaintiff was very

limited in his ability to engage in physical functioning and her opinion that he should avoid

“strenuous activities.” Simply stated, it is entirely consistent to advise a patient who suffers from

limited physical functioning to avoid engaging in strenuous activities. See, e.g., Ortiz v.

Berryhill, 2019 WL 6117967, *3 (E.D.N.Y. 2019) (“[t]he ALJ appears to have been making hay

about the [treating physician’s] opinion that plaintiff was able to act ‘appropriately’ in public,

even though his treatment records show that he had difficulty engaging in social situations[;]

[b]ut these aren’t necessarily contradictory”).

               The only other reason the ALJ provided for discounting Mangat’s opinion was

that it “was inconsistent with the medical evidence that shows normal physical findings after the

alleged onset date.” (Tr. 27). The ALJ did not cite to any medical findings in support of this

statement, although he noted elsewhere in the decision that plaintiff demonstrated “normal

neurological exams in April 2016 and January 2017.” (Tr. 24 (citing Tr. 484, 557). Notably,

these examinations were not conducted by treating providers; rather, they were conducted by

emergency department providers during visits in which plaintiff sought treatment for chest pain

and a rash. (Tr. 482-88, 555-60). In any event, and as acknowledged by the ALJ, several of

plaintiff’s treatment providers assessed positive physical findings upon examination of plaintiff

after the onset date, including “lumbar stiffness, an abnormal gait, and positive straight leg raise


                                                  9
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 10 of 14




test.” (Tr. 24 (citing Tr. 602, 698). On this record, I conclude that the ALJ failed to provide a

justifiable basis for discounting Mangat’s opinion. See Marchetti v. Colvin, 2014 WL 7359158,

*13 (E.D.N.Y. 2014) (“[u]nder the treating physician rule, an ALJ may not reject a treating

physician’s opinion based solely on . . . conclusory assertions of inconsistency with the medical

record”) (collecting cases); Ashley v. Comm’r of Soc. Sec., 2014 WL 7409594 at *2 (“this . . .

conclusory statement about the treatment records fails to fulfill the heightened duty of

explanation”); Crossman v. Astrue, 783 F. Supp. 2d 300, 308 (D. Conn. 2010) (ALJ’s statement

that treating physician’s opinion was “inconsistent with the evidence and record as a whole” was

“simply not the ‘overwhelmingly compelling type of critique that would permit the

Commissioner to overcome an otherwise valid medical opinion’”) (quoting Velazquez v.

Barnhart, 2004 WL 367614, *10 (D. Conn. 2004)). Because the ALJ failed to provide “good

reasons” for rejecting the opinion authored by plaintiff’s treating physician, I find that remand is

warranted. See Halloran, 362 F.3d at 33 (“[w]e do not hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight given to a treating physician’s

opinion and we will continue remanding when we encounter opinions from ALJs that do not

comprehensively set forth reasons for the weight assigned to a treating physician’s opinion”).

               Although I need not reach plaintiff’s remaining challenges to the weighing of the

opinions authored by Bax and Miller, see Erb v. Colvin, 2015 WL 5440699, *15 (W.D.N.Y.

2015) (declining to reach remaining challenges to the RFC and credibility assessments where

remand requiring reassessment of RFC was warranted), I observe that Miller’s medical source

statement is stale at least as it relates to plaintiff’s hip impairment. Indeed, “[i]n considering

whether a medical opinion is stale, courts have frequently pointed to surgeries occurring

subsequent to the medical opinion as evidence of the claimant’s deteriorating condition.” See


                                                  10
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 11 of 14




McGrady v. Saul, 2020 WL 2538483, *3 (W.D.N.Y. 2020) (collecting cases); Whitsett v.

Berryhill, 2019 WL 156261, *4 (W.D.N.Y. 2019) (“[a] medical opinion may be stale if the

claimant’s condition deteriorates after the opinion is rendered and before the ALJ issues his

decision”) (quotations omitted).

               On October 22, 2015, plaintiff presented to consultative examiner Miller for an

internal medicine examination, complaining of chronic low back pain, knee pain, carpal tunnel

syndrome, asthma, and sleep apnea. (Tr. 453-57). Miller noted that plaintiff reported suffering

from low back pain that sometimes radiated to his hip and was exacerbated by bending, lifting,

carrying, and working. (Id.). With respect to activities of daily living, plaintiff reported that he

was able to cook and dress daily, bathe or shower a few times a week, and clean, shop and wash

laundry as needed. (Id.).

               On physical examination, plaintiff appeared in no acute distress, had a normal

gait, declined to walk on heels and toes, could squat 25% of normal, had normal stance, used no

assistive devices, needed no help changing for the examination or getting on and off the

examination table, and was able to rise from a chair without difficulty. (Id.). His cervical spine

showed full flexion, extension, and lateral flexion bilaterally, and full rotary movement

bilaterally. (Id.). Plaintiff exhibited limited range of motion in his lumbar spine but a negative

straight leg raise test. (Id.). He had full range of motion in his shoulders, elbows, forearms,

wrists, and ankles, bilaterally. (Id.). Range of motion in his knees was limited to 100 degrees,

and he exhibited range of motion limitations in his hips, bilaterally. (Id.). Plaintiff had no

sensory deficit, full strength in his upper and lower extremities, and full grip strength, bilaterally.

(Id.). Miller diagnosed plaintiff with chronic low back pain, right knee pain, remote history of

ankle fracture, bilateral carpal tunnel syndrome, status post bilateral carpal tunnel release,


                                                  11
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 12 of 14




asthma, hypertension, sleep apnea, and obesity. (Id.). Miller also opined that plaintiff had mild

limitation in motion of his hands and moderate limitation in heavy lifting, bending, carrying,

kneeling, and squatting. (Id.). Additionally, she opined that plaintiff should avoid dust, irritants,

and tobacco exposure. (Id.).

               Following Miller’s evaluation, plaintiff received ongoing treatment to address

issues with his back and hip pain. X-rays of plaintiff’s hips taken on January 1, 2016,

demonstrated “marked degenerative changes at the bilateral hip joints with bone-on-bone.”

(Tr. 492). In July 2016, plaintiff established primary care at Niagara Falls Memorial Primary

Care Clinic and was referred to Dr. Bax for evaluation of his back and hip pain. (Tr. 602-603).

After meeting with plaintiff and reviewing the x-rays, Bax prescribed medication and suggested

that plaintiff should consider a total hip replacement if the medication did not provide relief.

(Tr. 589). Plaintiff expressed reservations about the surgery and opted to pursue relief through

steroid injections. (Tr. 583). Although the injections initially provided relief, they proved

ineffective in managing plaintiff’s hip pain, and he underwent a total left hip replacement on July

26, 2016. (Tr. 574-80, 585, 671-76).

               After his surgery, plaintiff experienced complications in his left hip, including an

infection, hematoma, and tear of the IT band. (Tr. 680-83). He had another surgery on August

6, 2017, during which the surgical site was debrided and drained, and the IT band was repaired.

(Tr. 680-83, 1030). He was discharged to a rehabilitation center for post-surgical care and

thereafter received ongoing post-surgical support through a visiting nurse service. (Tr. 680-83,

1030, 1052-058, 1147-557). Despite the surgery, plaintiff continued to complain of pain in his

left hip and still needed a total replacement of his right hip. (Tr. 29, 61, 85, 1039-043).




                                                 12
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 13 of 14




                As this overview demonstrates, following Miller’s October 2015 examination,

plaintiff developed an extensive medical history relating to bilateral hip impairment – including

new diagnoses, associated functional limitations, and two separate surgeries – which reveals a

substantial deterioration in his hip condition after Miller rendered her opinion. This subsequent

history calls into question the reliability and probative value of Miller’s October 2015 evaluation,

which, although identifying some range of motion limitations in the hips, contained no

limitations for standing, walking, or sitting (Tr. 453-57), and suggests that plaintiff’s physical

capabilities changed after Miller’s examination. Accordingly, Miller’s opinion pertaining to her

evaluation of plaintiff’s hips appears stale, and remand will allow the ALJ to obtain a more

current medical assessment of plaintiff’s functional capacity related to these impairments. See,

e.g., Vazquez v. Saul, 2019 WL 3859031, *3-4 (W.D.N.Y. 2019) (remanding due to the ALJ’s

reliance on a consultative examiner’s stale medical opinion; “the opinion [from the consultative

examiner] is clearly stale with regard to [claimant’s] bilateral carpal tunnel syndrome [that was

diagnosed more than two years after opinion was rendered][;] . . . [consultative examiner] did not

opine about any limitations in [claimant’s] hand dexterity; instead, [consultative examiner] found

‘5/5’ grip strength[;] . . . [s]o there was a significant deterioration in [claimant’s] condition after

[consultative examiner’s] exam[;] [a]nd [nurse’s] diagnosis and referral for treatment of carpal

tunnel syndrome renders [consultative examiner’s] opinion stale regarding possible limitations

due to that ailment”); Irby v. Comm’r of Soc. Sec., 2019 WL 6696778, *7-8 (W.D.N.Y. 2019)

(finding that ALJ erroneously relied on stale opinions regarding claimant’s hand functioning;

“[consultative examiner’s] evaluation was clearly stale with respect to the functioning of both

hands: it was completed immediately after [claimant’s] first surgery – so close that she could not

evaluate [claimant’s] right hand – and before [claimant’s] left-hand surgery even took place”);


                                                   13
        Case 1:19-cv-00772-MWP Document 17 Filed 02/09/21 Page 14 of 14




Pagano v. Comm’r of Soc. Sec., 2017 WL 4276653, *5 (W.D.N.Y. 2017) (“[a] stale medical

opinion, like one that is rendered before a surgery, is not substantial evidence to support an

ALJ’s finding”).



                                         CONCLUSION

               For the reasons stated above, the Commissioner’s motion for judgment on the

pleadings (Docket # 14) is DENIED, and plaintiff’s motion for judgment on the pleadings

(Docket # 13) is GRANTED to the extent that the Commissioner’s decision is reversed, and this

case is remanded to the Commissioner pursuant to 42 U.S.C. § 405(g), sentence four, for further

administrative proceedings consistent with this decision.

IT IS SO ORDERED.



                                                                  s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       February 9, 2021




                                                 14
